Title: To George Washington from Major General Lafayette, 17 May 1780 [letters not found]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


  Letters not found: from Major General Lafayette, 17 May 1780. On 20 May, GW wrote Lafayette: “I had written the inclosed my Dear Marquis previous to the receipt of yours of the 17th which arrived late yesterday. The dispatches accompanying them for the Eastward were sent off before day this morning.” For an indication of the contents of Lafayette’s letters, see GW to Jonathan Trumbull, Sr., 19 May.
